ORDER
PER CURIAM:
Appellant entered guilty pleas in the Circuit Court of the City of St. Louis to charges of burglary in the first degree, and assault in the first degree, §§ 569.160 and 565.050, RSMo 1978, respectively. He was sentenced to twelve years on each charge, to be served concurrently with one another and with another seven year sentence for stealing imposed at the same time. One 27.26 motion was filed on both the burglary in the first degree and the assault in the first degree charges, and the trial court denied the motion without an evidentiary hearing. Hutchins appeals. The judgment is affirmed in accordance with Rule 84.-16(b).